DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,165,428 to Isaacs et al.
	Isaacs et al. disclose a bolt assembly (1, 100), comprising: a housing including a tubular sleeve (tunnel in which 19, 119 travels) configured for mounting in a latch bore of a door; a bolt (19, 119) movably mounted to the housing for movement between an extended position (figures 2 and 8) and a retracted position (figures 3 and 9); and a magnetic sensor (41, 141) including wires that extend through the tubular sleeve, the magnetic sensor operable to transmit information relating to an open/closed position of the door (column 7, lines 1-7; column 9, lines 10-32), as in claim 1.

	Isaacs et al. further disclose a deadlatch plunger (17, 117) movably mounted to the housing, the deadlatch plunger having a projected position and a depressed position; and a deadlock mechanism (6, 106) operably connected with the deadlatch plunger, wherein the deadlock mechanism is configured to prevent external pushing forces from driving the bolt from the extended position to the retracted position when the deadlatch plunger is in the depressed position (column 6, lines 6-25); wherein the magnetic sensor is operable to vary an output of the magnetic sensor in response to movement of the deadlatch plunger between the projected position and the depressed position (column 9, lines 10-56), as in claim 6, wherein the magnetic sensor is positioned within the housing and is adjacent an end of the deadlatch plunger when the deadlatch plunger is in the depressed position (figures 2, 3, 8 and 9), as in claim 8, as well as the magnetic sensor comprises a reed switch (column 7, lines 1-7; column 9, lines 10-32), as in claim 9, and the bolt is biased toward the extended position (held in extended position via 17), as in claim 10.

	Isaacs et al. additionally disclose a method, comprising: installing a lockset (1) to a door including a standard door preparation including a cross-bore and a latch bore, wherein the lockset includes a magnetic sensor (41, 141) and a latchbolt assembly, wherein installing the lockset to the door includes positioning the latchbolt assembly in the latch bore, and wherein the latchbolt assembly includes: a housing; a latchbolt (19, 119) movably mounted to the housing for movement between an extended position and a retracted position; and a plunger (17, 117) movably mounted to the housing for movement between a projected position and a depressed position (figures 2, 8 and 3 and 9); transmitting, from the magnetic sensor to a control system (14, 114), an output signal; varying the output signal as the plunger moves between the projected position and the depressed position; and inferring an open/closed position of the door based on the output signal (column 7, lines 1-7; column 9, lines 10-32), as in claim 15.
	Isaacs et al. also disclose the lockset further comprises a chassis assembly (6, 106) including the magnetic sensor; wherein installing the lockset to the door comprises positioning the chassis assembly in the cross-bore and connecting a retractor (48, 148) of the chassis assembly with the latchbolt; and wherein a magnet (163 via 145) is operably coupled with the plunger for movement with the plunger such that the output signal varies as the plunger moves between the projected position and the depressed position, as in claim 17.

	Isaacs et al. further disclose a bolt assembly (1, 100) configured for use with a door having an open position and a closed position, comprising: a housing; a bolt (19, 119) mounted to the housing for movement between an extended position (figures 2 and 8) in which the bolt is operable to retain the door in the closed position and a retracted position (figures 3 and 9) in 
	Isaacs et al. additionally disclose a shell (housing identified as 6, 106) in which the magnetic sensor is seated, the shell coupling the magnetic sensor with the housing; wherein the housing includes a first faceplate (9, 109) and a second faceplate (the opposed faceplate of 2, 102); and wherein a portion of the shell is secured between the first faceplate and the second faceplate, as in claim 19, and the magnetic sensor comprises a reed switch (column 7, lines 1-7; column 9, lines 10-32), as in claim 20.
	Isaacs et al. also disclose a retractor (47, 147) operably coupled with the bolt; and a handle (48, 148) engaged with the retractor such that the handle is operable to retract the bolt by actuating the retractor, as in claim 21, further comprising a control assembly; wherein the housing includes a tubular sleeve (tunnel in which 19 travels); and wherein the control assembly is in communication with the magnetic sensor via wires that extend along a length of the sleeve (associated components to allow proper effectuation are inherent), as in claim 22.

Allowable Subject Matter
Claims 7, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking bolts with position sensors:
U.S. Patent Number 6,304,177 to Nigro, Jr. et al.; U.S. Patent Number 8,686,869 to Sharma et al.; U.S. Patent Number 9,353,550 to Smith, III; U.S. Patent Number 9,617,757 to Lowder; U.S. Patent Number 9,845,621 to Lowder; U.S. Patent Number 9,920,552 to Lowder; U.S. Patent Application Publication Number 2009/0066320 to Posey.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
September 10, 2021